Citation Nr: 0925689	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  02-06 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 14, 1978, to 
November 30, 1990.  He also had seven years, six months and 
twenty-five days of active service prior to June 14, 1978, 
including a period from July 16, 1968, to August 13, 1971.  
He died in November 1994.  The appellant is the widow of the 
Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appellant testified at a hearing at the RO before a 
Decision Review Officer (DRO) in April 2003.


FINDINGS OF FACT

1.  The Veteran died in November 1994; the appellant is his 
widow.

2.  The Veteran died of renal failure due to or as a 
consequence of liver and lung metastatic disease due to or as 
a consequence of carcinoma of the rectum.

3.  At the time of the Veteran's death, service connection 
was in effect for a back disability, tinnitus, bilateral 
hearing loss, and a left ankle disability.

4.  The Veteran's fatal metastatic carcinoma of the rectum 
did not originate in service; nor was carcinoma of the rectum 
manifested within the first post-service year; nor was it the 
result of in-service exposure to herbicides or ionizing 
radiation.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1310 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.311, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
July 2004, January 2005, January 2006, and January 2007.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured in the process of 
the previous remands and RO subsequent actions.  Id.)  
Specifically regarding VA's duty to notify, the notifications 
to the appellant apprised her of what the evidence must show 
to establish entitlement to service connection for the cause 
of the Veteran's death, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the appellant, what 
evidence VA was responsible for getting, and what information 
VA would assist in obtaining on the appellant's behalf.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the appellant's claim for service connection 
for cause of death will be denied, these questions are not 
now before the Board.  Consequently, a remand is not 
necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to the 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

Here, there is no indication that any additional action is 
needed to comply with the duty to assist.  After the 
Veteran's death, VA obtained outpatient treatment records 
documenting the Veteran's medical history in connection with 
his metastatic cancer of the rectum, and three separate VA 
examinations have been obtained in furtherance of the 
appellant's claim for service connection for the cause of the 
Veteran's death, including medical nexus opinions based on 
all three theories of entitlement asserted by the appellant, 
including service connection for cancer of the rectum as 
directly related to service, and service connection for 
rectal cancer as a result of exposure to ionizing radiation 
or herbicides.

II. Law and Analysis

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits.  38 U.S.C.A. 
§ 1310 (West 2002 and Supp. 2009); 38 C.F.R. § 3.312 (2008).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312(a).  To 
constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  To be a 
contributory cause of death, the evidence must show that the 
service-connected disability contributed substantially or 
materially to the cause of death, or that there was a causal 
relationship between the service-connected disability and the 
Veteran's death.  38 C.F.R. § 3.312(c).  In effect, for the 
service-connected disability to be a contributory cause of 
death, it must be shown to have combined with the principal 
cause of death, specifically, that it aided or lent 
assistance to the production of death.  Id.  It is not 
sufficient to show that it casually shared in producing 
death; instead, a causal relationship must be shown.  Id.

The Veteran's death certificate reflects that he died on 
November [redacted], 1994, of renal failure due to or as a consequence 
of liver and lung metastatic disease due to or as a 
consequence of carcinoma of the rectum.

The appellant has asserted three different theories of 
entitlement to service connection for the cause of the 
Veteran's death.  First, the appellant asserts that the 
Veteran's carcinoma of the rectum had its onset during active 
military service because it was so advanced by the time it 
was discovered in 1994 that it should be concluded that it 
started before the Veteran was released from active military 
service in 1990.  She also avers that the carcinoma that led 
to the Veteran's death was the result of his exposure to 
herbicides while in Vietnam; and lastly, she contends that 
the Veteran's carcinoma of the rectum was the result of his 
exposure to ionizing radiation while stationed in Europe 
following the Chernobyl nuclear power plant accident that 
occurred in 1986.  Below, the Board will examine all theories 
of entitlement asserted by the appellant.

Service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
malignant tumors, if manifest to a compensable degree within 
a year after qualifying active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2008).  Service connection may also be granted 
for any injury or disease diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d). Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  See 
38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2) 
(2008) (colon cancer, among other cancers, is a disease 
specific to a radiation exposed veteran).  The term 
"radiation-exposed veteran" means a veteran who participated 
in a "radiation-risk activity."  See 38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" means on-site participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; internment as a prisoner of war of Japan during World 
War II resulting in an opportunity for exposure to radiation 
comparable to those occupying Hiroshima or Nagasaki; certain 
presence on the grounds of a gaseous diffusion plant located 
in Paducah, Kentucky, Portsmouth, Ohio, or the area 
identified as K25 at Oak Ridge, Tennessee; certain service on 
Amchitka Island, Alaska during certain underground nuclear 
tests; or service which, if performed as an employee of the 
Department of Energy, would qualify the individual for 
inclusion as a member of the "Special Exposure Cohort."  38 
U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  On-
site participation includes presence at a test site during an 
official operational period of an atmospheric nuclear test, 
or performance of official military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test.  38 C.F.R. § 3.309(d)(3).  

The term "member of the Special Exposure Cohort" means a 
Department of Energy employee who meets any of the following 
requirements: 

(A) The employee was so employed for a 
number of work days aggregating at least 
250 work days before February 1, 1992, at 
a gaseous diffusion plant located in 
Paducah, Kentucky, Portsmouth, Ohio, or 
Oak Ridge, Tennessee, and, during such 
employment-- 

(i) was monitored through the use of 
dosimetry badges for exposure at the 
plant of the external parts of 
employee's body to radiation; or 

(ii) worked in a job that had 
exposures comparable to a job that 
is or was monitored through the use 
of dosimetry badges. 

(B) The employee was so employed before 
January 1, 1974, by the Department of 
Energy or a Department of Energy 
contractor or subcontractor on Amchitka 
Island, Alaska, and was exposed to 
ionizing radiation in the performance of 
duty related to the Long Shot, Milrow, or 
Cannikin underground nuclear tests. 

(C)(i) Subject to clause (ii), the 
employee is an individual designated as a 
member of the Special Exposure Cohort by 
the President for purposes of the 
compensation program under section 7384q 
of title 42. 

(ii) A designation under clause (i) 
shall, unless Congress otherwise 
provides, take effect on the date that is 
30 days after the date on which the 
President submits to Congress a report 
identifying the individuals covered by 
the designation and describing the 
criteria used in designating those 
individuals. 

42 U.S.C.A. 7384l(14).

The provisions of 38 C.F.R. § 3.311(b)(2)(i) (2008) define 
"radiogenic disease" as a disease that may be induced by 
ionizing radiation and includes all cancers, and therefore 
cancer of the rectum.  In all claims in which it is 
established that a radiogenic disease first became manifest 
after service and was not manifest to a compensable degree 
within any applicable presumptive period as specified in 
38 C.F.R. §§ 3.307, 3.309, and it is contended that the 
disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  
Dose data will be requested from the Department of Defense in 
claims based on participation in atmospheric nuclear testing 
and in claims based on participation in the American 
occupation of Hiroshima or Nagasaki, Japan.  38 C.F.R. § 
3.311(a)(2)(i)(ii).  In all other claims involving radiation 
exposure, a request will be made for any available records 
concerning the Veteran's exposure to radiation.  These 
records normally include but may not be limited to the 
Veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service treatment 
records, and other records which may contain information 
pertaining to the Veteran's radiation exposure.  38 C.F.R. 
§ 3.311(a)(2)(iii).  Section 3.311(b) provides for referral 
of claims for service connection for a disability due to 
exposure to ionizing radiation to the Under Secretary for 
Benefits when a veteran was exposed to ionizing radiation as 
a result of participation in atmospheric testing of nuclear 
weapons, the occupation of Hiroshima or Nagasaki, or other 
activities as claimed, and he subsequently develops a 
radiogenic disease within a specified time.  Id.

As suggested above, the United States Court of Veterans 
Appeals (Court) has held that service connection for 
conditions claimed to be due to exposure to ionizing 
radiation in service can be established in any of three 
different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
certain diseases shown to a compensable degree within a year 
of separation from service are presumed to have been incurred 
in or aggravated by service; as to radiation-exposed 
veterans, there are certain diseases, which may be 
presumptively service connected under 38 U.S.C.A. § 1112(c) 
if participation in an in-service radiation-risk activity is 
shown.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Second, service connection may be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
found in 38 C.F.R. § 3.311 if the condition at issue is a 
"radiogenic disease," and other conditions specified by 
regulation are met, such as an evidentiary showing of 
exposure to ionizing radiation.  See 38 C.F.R. § 3.311(b)(2), 
(4).  Third, direct service connection may be established 
under 38 C.F.R. § 3.303(d) by showing that the disease began 
during or was aggravated by service without regard to the 
statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).  In other words, under Combee, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

The appellant alleges that the Veteran acquired cancer of the 
rectum due to exposure to ionizing radiation following the 
Chernobyl accident in 1986, while stationed in Germany from 
July 1987 to July 1990.

Initially, regarding a direct service connection analysis, 
the Board notes that although the Veteran's cause of death 
was found to be as a consequence of carcinoma of the rectum, 
the service treatment records are devoid of any treatment 
related to the precursors of this disease, or symptoms that 
would be indicative of a cancer of the rectum disease 
process, and the Veteran's April 1990 retirement examination 
showed a normal clinical evaluation for the Veteran's 
abdomen, viscera, anus and rectum.  Further, on an April 1990 
report of medical history, the Veteran denied any 
gastrointestinal disorders, including the stomach, liver, 
intestine, or rectal disease.  However, carcinoma of the 
rectum was diagnosed in 1994, four years after the Veteran 
retired from the military (which occurred in November 1990), 
when a September 1994 discharge summary from the Harrisburg 
Medical Center rendered a final diagnosis of perforated 
carcinoma of the rectum with inflammatory pelvic mass.  

Despite the fact that the Veteran developed cancer of the 
rectum only four years after discharge, the only medical 
opinion addressing the possibility of a nexus to service 
considered the date of onset of the Veteran's cancer of the 
rectum but still determined that it was less likely than not 
that his cancer had its onset during active duty.  
Specifically, a June 2005 VA review by B.B., M.D., resulted 
in an opinion that the Veteran's cancer of the rectum was 
less likely than not to have had its onset during active 
military service, explaining that there was no evidence of 
symptoms, treatment or diagnosis of gastrointestinal, anal or 
renal disease while in the military, and further noted that 
there was no evidence of any anorectal disease until November 
25, 1991, when a notation of "hemorrhoid positive" was made 
on a disability evaluation.  See November 1991 VA 
examination.  Dr. B. explained that after this 1991 notation, 
the medical records were silent for anorectal disease until 
July 1994 when the Veteran had a hemorrhoidectomy, and noted 
that the diagnosis of cancer of the rectum was not made until 
September 1994, when the Veteran was operated on following a 
four-day history of lower abdominal discomfort and bowel 
problems at which time he had a perforated cancer of the mid 
rectum with liver metastases and subsequently developed lung 
metastases, renal failure and death.  

In short, based on the available evidence just described, Dr. 
B. stated that it required speculation to determine the exact 
date of onset of cancer of the rectum, explaining that there 
was no way to determine the onset of the Veteran's cancer of 
the rectum in light of the fact that there were no medical 
records between November 1991 and September 2004 (except for 
the July 1994 hemorrhoidectomy).  However, Dr. B. noted that 
there was no evidence of record on which to suspect the onset 
of cancer of the rectum in the military.  Dr. B. also 
explained that although at the time of diagnosis in 1994, the 
Veteran had perforation of the rectum secondary to cancer, as 
well as liver metastases, which is not a diagnosis compatible 
with a cancer of recent onset, she noted that with an 
aggressive adenocarcinoma of the rectum, it seemed unlikely 
that the onset of the cancer would be four years prior to the 
diagnosis.  Therefore, although Dr. B. noted that it required 
speculation to determine the exact date of onset of the 
Veteran's cancer, she still concluded that the Veteran's 
cancer of the rectum was less likely than not to have had its 
onset during active duty service, and provided a full 
rationale for her opinion.  Dr. B. noted that in forming her 
opinion, she reviewed the claims file, including the STRs, 
and consulted with both a general surgeon and a colorectal 
surgeon, both of whom agreed with her opinion as stated.  The 
record does not contain any other medical evidence contrary 
to this opinion.  As such, because there is no evidence of 
the precursors of cancer of the rectum in service and no 
medical opinion connecting cancer of the rectum, (the 
underlying cause of the Veteran's death), to his military 
service, the Board finds that service connection for the 
cause of the Veteran's death based on a direct connection to 
military service is not warranted.  Additionally, as already 
noted, no manifestation of the disease was shown within a 
year of separation from service.  Consequently, service 
incurrence for malignant tumors such as the Veteran's may not 
be presumed under 38 C.F.R. § 3.307(a)(3).  

Turning to an analysis based on the presumption of 38 C.F.R. 
§ 3.309(d), the Board points out that there is no evidence 
that the Veteran participated in a "radiation risk activity" 
with exposure identified under 38 C.F.R. § 3.309, all of 
which involve either on-site participation in a test 
involving atmospheric detonation of a nuclear device, certain 
service at specified locations, or certain duties, none of 
which the Veteran experienced.  In fact, the appellant 
contends that the Veteran's cancer of the rectum is the 
direct result of exposure to ionizing radiation from his time 
spent while stationed in Germany after the Chernobyl accident 
in 1986.  The Veteran's surviving spouse (appellant) has not 
alleged that the Veteran participated in any "radiation-risk 
activity" as defined by § 3.309, and the record does not 
suggest his presence at any such location.  Therefore, the 
presumption of 38 C.F.R. § 3.309(d) does not lead to an award 
of service connection.

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
ionizing radiation in service that do not become manifest 
until after military service.  See 38 C.F.R. § 3.311.  The 
regulation provides that in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  38 C.F.R. § 3.311(a)(1).

This regulation (§ 3.311) establishes a series of 
chronological obligations.  Wandel v. West, 11 Vet. App. 200 
(1998).  First, there must be a showing that the Veteran 
suffers from a radiogenic disease, which has been shown in 
this case--cancer.  38 C.F.R. § 3.311(b)(2).  Once a claimant 
has established a diagnosis of a radiogenic disease within 
the specified period, and claims that the disease is related 
to radiation exposure while in service, VA must then obtain a 
dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is 
determined by the dose assessment that the Veteran was 
exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).

Here, the evidence shows that the Veteran meets the initial 
criterion of having a radiogenic disease, and, since the 
appellant alleges that the Veteran was exposed to radiation 
due to the Chernobyl accident that occurred on April 26, 
1986, and the Veteran returned to Germany from a U.S. base in 
June of 1987, the Board concedes that cancer of the rectum 
manifested itself five years or more after the alleged 
exposure.  Despite the fact that the Veteran's service 
treatment records do not contain a DD Form 1141, Record of 
Occupational Exposure to Ionizing Radiation, and the Veteran 
was not stationed in Germany until June 1987, over a year 
after the Chernobyl accident in the Ukraine, the claim was 
referred to the Chief Public Health and Environmental Hazards 
officer, L.D., M.D., M.P.H., who provided an opinion stating 
that it was unlikely that the Veteran's metastatic rectal 
cancer could be attributed to occupational ionizing radiation 
exposure while in the military service.  Dr. D. cited three 
different medical studies, including a study related to 
Chernobyl cleanup workers and their cancer risk, in addition 
to two other articles relating to the health effects of the 
Chernobyl accident.  Specifically, Dr. D. explained that a 
review of male cleanup workers in Estonia and Latvia did not 
have a significantly different rate of colon or rectal cancer 
than the general population.  Further, Dr. D. noted that the 
World Health Organization's consensus expert assessment for 
solid cancer other than thyroid cancer in populations exposed 
to radiation from Chernobyl, was that there was no evidence 
of increased risk at present, and stated that in the absence 
of evidence of Chernobyl-related increased risk of non-
thyroid solid cancers, it is neither possible nor necessary 
to comment on such characteristics as the shape of a dose 
response, its variation over time, or the existence of dose 
effect-modifying factors.  Lastly, Dr. D. noted that several 
studies had been done on different populations exposed to 
fallout from Chernobyl, and no increase in the frequency or 
mortality from neoplasms in the exposed population was 
evident within the first 16 years, (noting that the Veteran 
was at 7 years post exposure), aside from childhood thyroid 
cancer.  Based on the just discussed probability of 
causation, Dr. D. opined that it was not likely that the 
Veteran's metastatic rectal cancer was attributable to any 
radiation exposure from the Chernobyl fallout.

In turn, the RO referred the case to the office of the Under 
Secretary for Benefits for further consideration.  The 
Director of Compensation and Pension Services at the Veterans 
Benefits Administration in Washington D.C., submitted a 
January 2009 letter stating that based on the information in 
the file, including the Chief of Public Health and 
Environmental Hazards Officer's opinion stating that the 
Veteran's metastatic rectal cancer was not attributable to 
radiation exposure, the Director determined that there was no 
reasonable possibility that the Veteran's cancer of the 
rectum was the result of his occupational exposure to 
ionizing radiation during service.  

Based on the opinions of the Chief of Public Health and 
Environmental Hazard Officer, who took into account the 
likelihood of exposure and resulting type of cancer, the 
Board finds that service connection for the cause of the 
Veteran's death, based on exposure to ionizing radiation is 
not warranted.

Turning to the theory that cancer of the rectum might be due 
to herbicide exposure, VA regulations provide that certain 
diseases associated with exposure to herbicide agents may be 
presumed to have been incurred in service even if there is no 
evidence of the disease in service, provided the requirements 
of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) 
(2008).  The term "herbicide agent" means a chemical in an 
herbicide, including Agent Orange, used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include AL amyloidosis, 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the Veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).

Here, the record shows that the Veteran received the Vietnam 
service medal and the Vietnam campaign medal for his service 
in Vietnam.  The RO noted the Veteran's service in Vietnam 
from December 1968 to December 1969.  Therefore, exposure to 
herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  
However, cancer of the rectum is not a disease noted under 
38 C.F.R. § 3.309 as a disease having a positive association 
with herbicide exposure.  Therefore, the Veteran's cancer of 
the rectum is not presumed to be the result of an in-service 
disease or injury.  Further, the record does not contain 
medical evidence linking the Veteran's cancer of the rectum 
to herbicide exposure.  In fact, in a February 2007 VA 
report, N.B., M.D. opined that the Veteran's rectal cancer 
was not related to presumed exposure to herbicides.  Dr. B. 
explained that he had reviewed the medical literature, 
especially the Agent Orange literature that was available in 
the VA healthcare system, and noted that colorectal cancer 
was not one of those conditions which had been definitively 
linked to herbicide exposure; and noted that at present, 
there was no concrete evidence of any research suggesting 
that Agent Orange led to colorectal cancer.

As for the Veteran's service-connected disabilities, there 
has been no suggestion in the record, or contention by the 
appellant, that the Veteran's low back disability, tinnitus, 
hearing loss, or left ankle sprain played any role in the 
Veteran's demise, even a minor one.  38 C.F.R. § 3.312.  
Absent evidence suggesting that any service-connected 
disability was either a contributory or principal cause of 
death, service connection may not be granted.  Id.  

In sum, there is no competent evidence medically relating the 
cause of the Veteran's death to any service-connected 
disability or to his period of service, including in-service 
herbicide exposure, or radiation exposure.  Absent a medical 
opinion in the record of a relationship to military service 
in general, or specifically, to exposure to herbicide agents 
or ionizing radiation during military service and the 
development of cancer of the rectum, the appellant's claim 
for service connection for the cause of the Veteran's death 
must be denied.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim for service connection for the 
cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


